Case 7:19-cv-08403-VB Document 17-2 Filed 11/15/19 Page 1 of 2

EXHIBIT “B”
Case 7:19-cv-08403-VB Document 17-2 Filed 11/15/19 Page 2 of 2
11/14/2019 WebCivil Supreme - Case Detail

  

New York State Unified Court System

WebCivil Supreme - Case Detail
Add to eTrack |

Court: Dutchess Supreme Court

Index Number: 0053461/2019

Case Name: U.S. BANK TRUST NATIONAL vs. KUHL, JONATHAN A/K/A ETAL
Case Type: E-FORECLOSURE

Track: Standard

RJI Filed: 10/15/2019

Date NOI Due:

NOI Filed:

Disposition Date:

Calendar Number:

Jury Status:

Justice Name: HON. CHRISTI J. ACKER

Attorney/Firm For Plaintiff:
KNUCKLES, KOMOSINSKI & MANFRO Attorney Type: Retained Atty. Status: Active

565 TAXTER ROAD, SUITE 590
ELMSFORD, NY 10523

914-345-3020
Attorney/Firm For Defendant:

PRO SE Attorney Type: Retained Atty. Status: Active

SEE COMMENT SCREEN FOR NAME
ADDRESS & PHONE NO.

Close { Show Appearances | Show Motions {

https://iapps.courts.state.ny.us/webcivil/F CASCaselnfo?parm=Caselnfo&index=Lz 1yAIK1aBORovQSqJtERA%3D%3D&county=M70esib3xgauwqiCba... 1/1
